Citation Nr: 1550938	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-33 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2012, a statement of the case was issued in November 2013, and a substantive appeal was received in December 2013.

The Veteran testified at a Board hearing in September 2015; the transcript is of record.

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO denied entitlement to service connection for depression; the Veteran did not file a notice of disagreement and no new and material evidence was received within one year of its issuance.  

2.  Additional evidence received since the RO's June 2010 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for depression.  


CONCLUSIONS OF LAW

1.  The June 2010 decision denying entitlement to service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the June 2010 RO decision denying entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2010, the Veteran filed a claim of service connection for depression.  In a June 2010 rating decision, the RO denied entitlement to service connection for depression.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In support of his claim to reopen, the Veteran submitted an opinion dated in December 2012 from his treating physician finding that his depression is due to his service-connected headaches.  12/20/2012 VBMS entry, Medical Treatment Record - Non-Government Facility.  Such opinion concerns causation - an element necessary to establish service connection.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for depression is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for depression is granted.



REMAND

As detailed hereinabove, a December 2012 statement from a VA physician reflects the opinion that the Veteran's depression is caused by migraine headaches.  12/20/2012 VBMS entry, Medical Treatment Record - Non-Government Facility.  

In May 2014, the Veteran underwent a VA examination.  05/13/2014 VBMS entry, C&P Exam.  The examiner opined that due to the Veteran's varied documented history of depressive symptom onset, as well as the general difficulty to accurately estimate the presence and intensity of depressive symptoms over time, this author cannot indicate without speculation as to whether or not the Veteran's reported migraine headaches aggravated his depression beyond their natural progression.  Depression, in and of itself, may vary over time.  The extent of this can vary from person to person with regard to frequency and intensity of symptoms.  Further, the Veteran reported that he has experienced a significant remission in depressive symptoms since beginning his antidepressant and migraine medications.  

In light of the lack of rationale contained in the December 2012 physician's statement and the May 2014 VA examiner's inability to provide an opinion without resorting to speculation, the Board finds that another VA opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA psychiatrist and psychologist with appropriate expertise review the VBMS and Virtual VA folders and provide the following opinions:  

a)  Please state whether depression is at least as likely as not (50 percent or greater probability) caused by migraine headaches, to include medication taken for migraine headaches.

b)  Has depression at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by migraine headaches, to include medication taken for migraine headaches? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

An examination should only be schedule if deemed necessary by the VA examiner.

2.  If the claim is not granted, issue a supplemental statement of the case; before returning the file to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


